Name: Commission Implementing Regulation (EU) 2019/386 of 11 March 2019 laying down rules with regard to the apportionment of tariff rate quotas for certain agricultural products included in the WTO schedule of the Union following the withdrawal of the United Kingdom from the Union and with regard to import licences issued and import rights allocated under those tariff rate quotas
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  Europe;  world organisations;  foodstuff;  European construction;  tariff policy;  trade;  plant product
 Date Published: nan

 12.3.2019 EN Official Journal of the European Union L 70/4 COMMISSION IMPLEMENTING REGULATION (EU) 2019/386 of 11 March 2019 laying down rules with regard to the apportionment of tariff rate quotas for certain agricultural products included in the WTO schedule of the Union following the withdrawal of the United Kingdom from the Union and with regard to import licences issued and import rights allocated under those tariff rate quotas THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular points (a) and (c) of Article 187 thereof, Whereas: (1) Regulation (EU) 2019/216 of the European Parliament and of the Council (2) provides that the tariff rate quotas included in the Union's schedule of concessions and commitments annexed to the General Agreement on Tariffs and Trade 1994 are to be apportioned between the Union and the United Kingdom based on the EU-27 share in the quota usage set out in the Annex to that Regulation. (2) As a result, measures need to be adopted in order to implement the apportionment of the relevant tariff rate quotas for certain agricultural products set out in Part A of the Annex to Regulation (EU) 2019/216. In particular, it should be established that the tariff rate quota quantities set out in the Regulations opening the respective tariff rate quotas are replaced by the new quantities resulting from the apportionment implemented by this Regulation. (3) Within certain tariff rate quotas included in the Union's schedule of concessions and commitments annexed to the General Agreement on Tariffs and Trade 1994 quantities have been allocated to particular third countries as part of the Union's international commitments. It is therefore necessary to apportion those specifically allocated quantities between the Union and the United Kingdom, based on the apportionments set out in Regulation (EU) 2019/216 and taking into account historic trade flows between those third countries, the Union and the United Kingdom. (4) As the day from which the relevant Article of Regulation (EU) 2019/216 will possibly begin to apply is likely to be a day falling in a quota period that has started running, it is necessary to provide for specific rules for the implementation of the apportionment for the quantities not yet allocated on that day for the tariff rate quotas in respect of which the quota period begins before the day from which Article 1(2) of Regulation (EU) 2019/216 applies and ends after that day. However, in such cases the apportioned tariff rate quota quantities should not exceed the new quantities available for the EU-27 as set out in this Regulation for each tariff rate quota managed by the simultaneous examination method, taking into account the quantities allocated in the Member States other than the United Kingdom before the day from which Article 1(2) of Regulation (EU) 2019/216 applies. (5) In order to ensure legal certainty and transparency for the operators, the Commission should publish the quantities that are available following the apportionment of those tariff rate quotas within two working days from the day from which Article 1(2) of Regulation (EU) 2019/216 applies. (6) It is also necessary to lay down rules on the validity of rights and obligations deriving from import licences issued and import rights allocated by the license issuing authorities of the United Kingdom or by the licence issuing authorities of other Member States. (7) In order to ensure that from the day from which Article 1(2) of Regulation (EU) 2019/216 applies imports under the tariff rate quotas included in the Union's schedule of concessions and commitments annexed to the General Agreement on Tariffs and Trade 1994 are performed only by operators established in the Union, it is necessary to provide for a specific rule concerning the validity of import licences and import rights transferred to operators established in the United Kingdom and not used by that day. (8) In the interest of legal certainty and transparency for the operators, it should be clarified that, except where import licences were issued and import rights were allocated by the licence issuing authorities in the United Kingdom, the Union rules in force as regards rights and obligations deriving from import licences and import rights, including those concerning securities, remain applicable. In addition, rules concerning import licences transferred to operators established in the United Kingdom need to be laid down. (9) The agreement in the form of an Exchange of Letters on the consultations between the European Community and the Kingdom of Thailand under GATT Article XXIII (3), approved by Council Decision 96/317/EC (4), provides for the opening of an additional autonomous annual tariff quota of 10 500 tonnes of manioc starch, of which 10 000 tonnes are reserved for Thailand and 500 tonnes are available for all third countries. For management purposes, those 500 tonnes were added to WTO tariff quota under order number 09.0132 (CN 1108 14 00 manioc starch) that needs to be apportioned in view of the United Kingdom's withdrawal from the Union. In view of this, the tariff quota of 500 tonnes (CN 1108 14 00 manioc starch) needs to be separated from the quantities that should be apportioned in view of the United Kingdom's withdrawal from the Union and as such should be made available under a separate order number. (10) This Regulation should apply from the day from which Article 1(2) of Regulation (EU) 2019/216 applies. (11) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Apportionment of tariff rate quotas 1. The tariff rate quotas for certain agricultural products included in the Union's schedule of concessions and commitments annexed to the General Agreement on Tariffs and Trade 1994 shall be apportioned between the Union and the United Kingdom as follows: (a) the apportioned quantities of the tariff rate quotas managed by the simultaneous examination method shall be as set out in Annex I; (b) the apportioned quantities of the tariff rate quotas managed by the first come, first served method shall be as set out in Annex II. 2. The tariff rate quota quantities set out in the Regulations opening the tariff rate quotas referred to in Annexes I and II to this Regulation shall be replaced by the quantities set out in the third column of those Annexes. 3. By way of derogation from paragraph 1, where for a tariff rate quota the quota period begins before the day from which Article 1(2) of Regulation (EU) 2019/216 applies and ends after that day, the apportionment of the tariff rate quota concerned shall be made by applying the EU-27 percentage to the quantities of that tariff rate quota available after the last allocation. Taking into account the quantities allocated in the Member States other than the United Kingdom for each such tariff quota in the same quota period before the day from which Article 1(2) of Regulation (EU) 2019/216 applies, the apportioned tariff rate quota quantities shall not exceed the quantities set out in the third column of Annex I to this Regulation for each tariff rate quota managed by the simultaneous examination method. Within two working days from the day from which Article 1(2) of Regulation (EU) 2019/216 applies, the Commission shall publish, by means of an appropriate web publication, the quantities available for each tariff rate quota referred to in the first subparagraph of this paragraph on the day from which Article 1(2) of that Regulation applies. Article 2 Import licences issued and import rights allocated before Article 1(2) of Regulation (EU) 2019/216 applies 1. Rights and obligations deriving from import licenses issued and import rights allocated by the licensing issuing authorities of the United Kingdom under the tariff rate quotas referred to in Annexes I and II to this Regulation shall expire in the Union as soon as Article 1(2) of Regulation (EU) 2019/216 applies. 2. Rights and obligations deriving from import licences issued and import rights allocated by the licencing authorities of Member States other than the United Kingdom under the tariff rate quotas referred to in Annexes I and II to this Regulation shall remain valid in the Union. However, where before Article 1(2) of Regulation (EU) 2019/216 applies such licences were transferred to operators established in the United Kingdom, the rights and obligations deriving from those licences shall expire in the Union as soon as Article 1(2) of Regulation (EU) 2019/216 applies. Article 3 Amendment of Commission Regulation (EU) No 1085/2010 In the Annex to Commission Regulation (EU) No 1085/2010 (5) the following new line is added: Order number CN codes/product Origin Customs duty Annual tariff quota (tonnes, net weight) 09.0135 1108 14 00 Manioc starch All third countries Duty equal to the most favoured nation duty (MFN duty) in force, less EUR 100/tonne 500 Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from the day from which Article 1(2) of Regulation (EU) 2019/216 applies. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Regulation (EU) 2019/216 of the European Parliament and of the Council of 30 January 2019 on the apportionment of tariff rate quotas included in the WTO schedule of the Union following the withdrawal of the United Kingdom from the Union and amending Council Regulation (EC) No 32/2000 (OJ L 38, 8.2.2019, p. 1). (3) OJ L 122, 22.5.1996, p. 16. (4) OJ L 122, 22.5.1996, p. 15. (5) Commission Regulation (EU) No 1085/2010 of 25 November 2010 opening and providing for the administration of certain annual tariff quotas for importing sweet potatoes, manioc, manioc starch and other products falling within CN codes 0714 90 11 and 0714 90 19 and amending Regulation (EU) No 1000/2010 (OJ L 310, 26.11.2010, p. 3). ANNEX I Tariff rate quotas managed by the simultaneous examination method with licences TRQ Order Number Legal basis/Opening Regulation New quantity EU-27 EU-27 share in quota (1) 09.4451 Commission Implementing Regulation (EU) No 593/2013 (2) 2 481 tonnes 34,7 % 09.4450 Implementing Regulation (EU) No 593/2013 16 936 tonnes 99,6 % Implementing Regulation (EU) No 593/2013 12 453 tonnes 100 % 09.4452 Implementing Regulation (EU) No 593/2013 2 022 tonnes 87,9 % Implementing Regulation (EU) No 593/2013 3 584 tonnes 87,9 % 09.4002 Implementing Regulation (EU) No 593/2013 11 481 tonnes 99,8 % 09.4455 Implementing Regulation (EU) No 593/2013 711 tonnes 71,1 % 09.4454 Implementing Regulation (EU) No 593/2013 846 tonnes 65,1 % 09.4453 Implementing Regulation (EU) No 593/2013 8 951 tonnes 89,5 % 09.4003 Commission Regulation (EC) No 431/2008 (3) 43 732 tonnes 79,7 % 09.4001 Implementing Regulation (EU) No 593/2013 1 405 tonnes 62,4 % 09.4004 Implementing Regulation (EU) No 593/2013 200 tonnes 100 % 09.4057 Commission Regulation (EC) No 412/2008 (4) 15 443 tonnes 30,9 % 09.4058 Regulation (EC) No 412/2008 4 233 tonnes 30,9 % 09.4020 Commission Regulation (EC) No 748/2008 (5) 800 tonnes 100 % 09.4460 Regulation (EC) No 748/2008 700 tonnes 100 % 09.4038 Commission Regulation (EC) No 442/2009 (6) 12 680 tonnes 36 % 09.4170 Regulation (EC) No 442/2009 1 770 tonnes 36 % 09.4282 Commission Implementing Regulation (EU) 2017/1585 (7) Year 2020: 55 548 tonnes Year 2021: 68 048 tonnes From 2022: 80 548 tonnes (8) 100 % 09.4067 Commission Regulation (EC) No 533/2007 (9) 4 054 tonnes 64,9 % 09.4068 Regulation (EC) No 533/2007 8 253 tonnes 96,3 % 09.4069 Regulation (EC) No 533/2007 2 427 tonnes 89,7 % 09.4410 Commission Regulation (EC) No 1385/2007 (10) 14 479 tonnes 86,7 % 09.4411 Regulation (EC) No 1385/2007 4 432 tonnes 86,9 % 09.4412 Regulation (EC) No 1385/2007 2 868 tonnes 86,9 % 09.4070 Regulation (EC) No 533/2007 1 781 tonnes 100 % 09.4420 Regulation (EC) No 1385/2007 4 227 tonnes 86,1 % 09.4421 Regulation (EC) No 1385/2007 597 tonnes 85,3 % 09.4422 Regulation (EC) No 1385/2007 2 121 tonnes 85,3 % 09.4169 Commission Regulation (EC) No 536/2007 (11) 21 345 tonnes 100 % 09.4211 Commission Regulation (EC) No 616/2007 (12) 129 930 tonnes 76,1 % 09.4212 Regulation (EC) No 616/2007 68 385 tonnes 73,8 % 09.4213 Regulation (EC) No 616/2007 824 tonnes 99,5 % 09.4217 Regulation (EC) No 616/2007 89 950 tonnes 97,5 % 09.4218 Regulation (EC) No 616/2007 11 301 tonnes 97,5 % 09.4214 Regulation (EC) No 616/2007 52 665 tonnes 66,3 % 09.4215 Regulation (EC) No 616/2007 109 441 tonnes 68,4 % 09.4216 Regulation (EC) No 616/2007 8 471 tonnes 74 % 09.4251 Regulation (EC) No 616/2007 10 969 tonnes 69,4 % 09.4261 Regulation (EC) No 616/2007 236 tonnes 69,4 % 09.4252 Regulation (EC) No 616/2007 59 699 tonnes 94,9 % 09.4254 Regulation (EC) No 616/2007 8 019 tonnes 57,3 % 09.4260 Regulation (EC) No 616/2007 1 669 tonnes 59,6 % 09.4253 Regulation (EC) No 616/2007 163 tonnes 55,3 % 09.4255 Regulation (EC) No 616/2007 1 162 tonnes 55,3 % 09.4262 Regulation (EC) No 616/2007 260 tonnes 55,3 % 09.4257 Regulation (EC) No 616/2007 0 tonnes 0 % 09.4256 Regulation (EC) No 616/2007 8 572 tonnes 63,5 % 09.4263 Regulation (EC) No 616/2007 159 tonnes 72,1 % 09.4258 Regulation (EC) No 616/2007 300 tonnes 50 % 09.4264 Regulation (EC) No 616/2007 0 tonnes 0 % 09.4259 Regulation (EC) No 616/2007 278 tonnes 46,4 % 09.4265 Regulation (EC) No 616/2007 58 tonnes 46,4 % 09.4015 Commission Regulation (EC) No 539/2007 (13) 114 669 tonnes 84,9 % 09.4401 Regulation (EC) No 539/2007 7 000 tonnes 100 % 09.4402 Regulation (EC) No 539/2007 15 500 tonnes 100 % 09.4590 Commission Regulation (EC) No 2535/2001 (14) 68 536 tonnes 99,998 % 09.4599 Regulation (EC) No 2535/2001 11 360 tonnes 100 % 09.4182 Regulation (EC) No 2535/2001 21 230 tonnes 63,2 % 09.4195 Regulation (EC) No 2535/2001 25 947 tonnes 63,2 % 09.4591 Regulation (EC) No 2535/2001 5 360 tonnes 100 % 09.4592 Regulation (EC) No 2535/2001 18 438 tonnes 100 % 09.4593 Regulation (EC) No 2535/2001 5 413 tonnes 100 % 09.4594 Regulation (EC) No 2535/2001 11 741 tonnes 58,7 % 09.4515 Regulation (EC) No 2535/2001 1 670 tonnes 41,7 % 09.4522 Regulation (EC) No 2535/2001 500 tonnes 100 % 09.4595 Regulation (EC) No 2535/2001 14 941 tonnes 99,6 % 09.4514 Regulation (EC) No 2535/2001 4 361 tonnes 62,3 % 09.4521 Regulation (EC) No 2535/2001 3 711 tonnes 100 % 09.4596 Regulation (EC) No 2535/2001 19 525 tonnes 100 % 09.4104 Commission Regulation (EC) No 341/2007 (15) 13 403 tonnes 100 % 09.4099 Regulation (EC) No 341/2007 5 744 tonnes 100 % 09.4105 Regulation (EC) No 341/2007 28 389 tonnes 84,1 % 09.4100 Regulation (EC) No 341/2007 12 167 tonnes 84,1 % 09.4106 Regulation (EC) No 341/2007 2 598 tonnes 61,6 % 09.4102 Regulation (EC) No 341/2007 1 113 tonnes 61,6 % 09.4157 Commission Regulation (EC) No 1979/2006 (16) 28 880 tonnes 100 % 09.4193 Regulation (EC) No 1979/2006 1 520 tonnes 100 % 09.4194 Regulation (EC) No 1979/2006 252 tonnes 100 % 09.4158 Regulation (EC) No 1979/2006 4 779 tonnes 100 % 09.4123 Commission Regulation (EC) No 1067/2008 (17) 571 943 tonnes 99,99 % 09.4125 Regulation (EC) No 1067/2008 2 285 665 tonnes 96,4 % 09.4133 Regulation (EC) No 1067/2008 129 577 tonnes 100 % 09.4126 Commission Regulation (EC) No 2305/2003 (18) 306 812 tonnes 99,9 % 09.4131 Commission Regulation (EC) No 969/2006 (19) 269 214 tonnes 96,8 % 09.4120 (20) Commission Regulation (EC) No 1296/2008 (21) 500 000 tonnes 100 % 09.4121 (22) Regulation (EC) No 1296/2008 2 000 000 tonnes 100 % 09.4122 (23) Regulation (EC) No 1296/2008 300 000 tonnes 100 % 09.4148 Commission Implementing Regulation (EU) No 1273/2011 (24) 1 416 tonnes 86,6 % 09.4127 Implementing Regulation (EU) No 1273/2011 15 888 tonnes 41 % 09.4128 Implementing Regulation (EU) No 1273/2011 18 798 tonnes 87,6 % 09.4129 Implementing Regulation (EU) No 1273/2011 240 tonnes 23,5 % 09.4130 Implementing Regulation (EU) No 1273/2011 1 805 tonnes 100 % 09.4138 Implementing Regulation (EU) No 1273/2011  (25)  09.4112 Implementing Regulation (EU) No 1273/2011 4 682 tonnes 84,9 % 09.4116 Implementing Regulation (EU) No 1273/2011 990 tonnes 41,5 % 09.4117 Implementing Regulation (EU) No 1273/2011 1 458 tonnes 82,4 % 09.4118 Implementing Regulation (EU) No 1273/2011 1 370 tonnes 85,9 % 09.4119 Implementing Regulation (EU) No 1273/2011 3 041 tonnes 88,5 % 09.4166 Implementing Regulation (EU) No 1273/2011 22 442 tonnes 88 % 09.4168 Implementing Regulation (EU) No 1273/2011 26 581 tonnes 83,6 % 09.4149 Implementing Regulation (EU) No 1273/2011 48 729 tonnes 93,7 % 09.4150 Implementing Regulation (EU) No 1273/2011 14 993 tonnes 93,7 % 09.4152 Implementing Regulation (EU) No 1273/2011 10 308 tonnes 93,7 % 09.4153 Implementing Regulation (EU) No 1273/2011 8 434 tonnes 93,7 % 09.4154 Implementing Regulation (EU) No 1273/2011 11 245 tonnes 93,7 % 09.4317 Commission Regulation (EC) No 891/2009 (26) 4 961 tonnes 50 % 09.4318 (until 2023/2024) Regulation (EC) No 891/2009 308 518 (27) tonnes 92,4 % 09.4318 (as from 2024/2025) Regulation (EC) No 891/2009 380 555 (28) tonnes 92,4 % 09.4319 Regulation (EC) No 891/2009 68 969 (29) tonnes 100 % 09.4320 Regulation (EC) No 891/2009 260 390 (30) tonnes 89,8 % 09.4321 Regulation (EC) No 891/2009 5 841 tonnes 58,4 % 09.4329 (until 2021/2022) Regulation (EC) No 891/2009 72 037 (31) tonnes 92,4 % 09.4329 (2022/2023) Regulation (EC) No 891/2009 54 028 (32) tonnes 92,4 % 09.4330 (2022/2023) Regulation (EC) No 891/2009 18 009 (33) tonnes 92,4 % 09.4330 (2023/2024) Regulation (EC) No 891/2009 54 028 (34) tonnes 92,4 % 09.4079 Commission Implementing Regulation (EU) No 480/2012 (35) 1 000 tonnes 100 % (1) For presentational purposes, the percentage has been rounded to one decimal place. The EU-27 TRQ size is, however, calculated based on the exact percentage. (2) Commission Implementing Regulation (EU) No 593/2013 of 21 June 2013 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat (OJ L 170, 22.6.2013, p. 32). (3) Commission Regulation (EC) No 431/2008 of 19 May 2008 opening and providing for the administration of an import tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (OJ L 130, 20.5.2008, p. 3). (4) Commission Regulation (EC) No 412/2008 of 8 May 2008 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (OJ L 125, 9.5.2008, p. 7). (5) Commission Regulation (EC) No 748/2008 of 30 July 2008 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (OJ L 202, 31.7.2008, p. 28). (6) Commission Regulation (EC) No 442/2009 of 27 May 2009 opening and providing for the administration of Community tariff quotas in the pigmeat sector (OJ L 129, 28.5.2009, p. 13). (7) Commission Implementing Regulation (EU) 2017/1585 of 19 September 2017 opening and providing for the administration of Union tariff quotas for fresh and frozen beef and veal and pigmeat originating in Canada and amending Regulation (EC) No 442/2009 and Implementing Regulations (EU) No 481/2012 and (EU) No 593/2013 (OJ L 241, 20.9.2017, p. 1). (8) For the year 2019, only the WTO part of this quota (5 549 tonnes carcass weight equivalent) will be apportioned. (9) Commission Regulation (EC) No 533/2007 of 14 May 2007 opening and providing for the administration of tariff quotas in the poultrymeat sector (OJ L 125, 15.5.2007, p. 9). (10) Commission Regulation (EC) No 1385/2007 of 26 November 2007 laying down detailed rules for the application of Council Regulation (EC) No 774/94 as regards opening and providing for the administration of certain Community tariff quotas for poultrymeat (OJ L 309, 27.11.2007, p. 47). (11) Commission Regulation (EC) No 536/2007 of 15 May 2007 opening and providing for the administration of a tariff quota for poultrymeat allocated to the United States of America (OJ L 128, 16.5.2007, p. 6). (12) Commission Regulation (EC) No 616/2007 of 4 June 2007 opening and providing for the administration of Community tariff quotas in the sector of poultrymeat originating in Brazil, Thailand and other third countries (OJ L 142, 5.6.2007, p. 3). (13) Commission Regulation (EC) No 539/2007 of 15 May 2007 opening and providing for the administration of tariff quotas in the egg sector and for egg albumin (OJ L 128, 16.5.2007, p. 19). (14) Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (OJ L 341, 22.12.2001, p. 29). (15) Commission Regulation (EC) No 341/2007 of 29 March 2007 opening and providing for the administration of tariff quotas and introducing a system of import licences and certificates of origin for garlic and certain other agricultural products imported from third countries (OJ L 90, 30.3.2007, p. 12). (16) Commission Regulation (EC) No 1979/2006 of 22 December 2006 opening and providing for the administration of tariff quotas for preserved mushrooms imported from third countries (OJ L 368, 23.12.2006, p. 91). (17) Commission Regulation (EC) No 1067/2008 of 30 October 2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EC) No 1234/2007 (OJ L 290, 31.10.2008, p. 3). (18) Commission Regulation (EC) No 2305/2003 of 29 December 2003 opening and providing for the administration of a Community tariff quota for imports of barley from third countries (OJ L 342, 30.12.2003, p. 7). (19) Commission Regulation (EC) No 969/2006 of 29 June 2006 opening and providing for the administration of a Community tariff quota for imports of maize from third countries (OJ L 176, 30.6.2006, p. 44). (20) Article 185 of Regulation (EU) No 1308/2013, Portugal. (21) Commission Regulation (EC) No 1296/2008 of 18 December 2008 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal (OJ L 340, 19.12.2008, p. 57). (22) Article 185 of Regulation (EU) No 1308/2013, Spain. (23) Article 185 of Regulation (EU) No 1308/2013, Spain. (24) Commission Implementing Regulation (EU) No 1273/2011 of 7 December 2011 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (OJ L 325, 8.12.2011, p. 6). (25) Commission Implementing Regulation (EU) No 1273/2011 provides that in October each year the remaining quantities not used in previous sub-periods for import tariff quotas with order numbers 09.4127, 09.4128, 094129 and 09.4130 are allocated erga omnes under import tariff quota number 09.4138. (26) Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (OJ L 254, 26.9.2009, p. 82). (27) This volume includes the corresponding share of the erga omnes import tariff rate quota number 09.4320 allocated to Brazil by Regulation (EC) No 891/2009. (28) This volume includes the corresponding share of the erga omnes import tariff rate quota number 09.4320 allocated to Brazil by Regulation (EC) No 891/2009. (29) This volume includes the corresponding share of the erga omnes import tariff rate quota number 09.4320 allocated to Cuba by Regulation (EC) No 891/2009. (30) This volume has been deducted from the corresponding shares allocated to Brazil and Cuba by Regulation (EC) No 891/2009. (31) This volume includes the corresponding share of the erga omnes import tariff rate quota number 09.4320 allocated to Brazil by Regulation (EC) No 891/2009. (32) This volume includes the corresponding share of the erga omnes import tariff rate quota number 09.4320 allocated to Brazil by Regulation (EC) No 891/2009. (33) This volume includes the corresponding share of the erga omnes import tariff rate quota number 09.4320 allocated to Brazil by Regulation (EC) No 891/2009. (34) This volume includes the corresponding share of the erga omnes import tariff rate quota number 09.4320 allocated to Brazil by Regulation (EC) No 891/2009. (35) Commission Implementing Regulation (EU) No 480/2012 of 7 June 2012 opening and providing for the management of a tariff quota for broken rice of CN code 1006 40 00 for production of food preparations of CN code 1901 10 00 (OJ L 148, 8.6.2012, p. 1). ANNEX II Tariff rate quotas managed by the first come, first served method TRQ Order Number Legal basis/Opening Regulation New quantity EU-27 EU-27 share in quota (1) 09.0114 Commission Regulation (EC) No 438/2009 (2) 710 head 100 % 09.0115 Regulation (EC) No 438/2009 711 head 100 % 09.0113 Commission Regulation (EC) No 437/2009 (3) 24 070 head 100 % 09.0122 Regulation (EC) No 442/2009 15 067 tonnes 100 % 09.0123 Regulation (EC) No 442/2009 6 133 tonnes 100 % 09.0119 Regulation (EC) No 442/2009 7 000 tonnes 100 % 09.0118 Regulation (EC) No 442/2009 3 780 tonnes 75,6 % 09.0121 Regulation (EC) No 442/2009 6 161 tonnes 100 % 09.0120 Regulation (EC) No 442/2009 164 tonnes 5,5 % 09.2019 09.2181 Commission Implementing Regulation (EU) No 1354/2011 (4) 92 tonnes 100 % 09.2011 09.2101 09.2102 Implementing Regulation (EU) No 1354/2011 17 006 tonnes 73,9 % 09.2012 09.2105 09.2106 Implementing Regulation (EU) No 1354/2011 3 837 tonnes 20 % 09.1922 09.2115 09.2116 Implementing Regulation (EU) No 1354/2011 For 2019: 7 828 (5) tonnes 87,6 % 09.0693 09.2125 09.2126 Implementing Regulation (EU) No 1354/2011 48 tonnes 48,3 % 09.2013 09.2109 09.2110 Implementing Regulation (EU) No 1354/2011 114 184 tonnes 50 % 09.2014 09.2111 09.2112 Implementing Regulation (EU) No 1354/2011 4 759 tonnes 82,1 % 09.2015 09.2171 09.2175 Implementing Regulation (EU) No 1354/2011 200 tonnes 100 % 09.2016 09.2178 09.2179 Implementing Regulation (EU) No 1354/2011 178 tonnes 89,2 % 09.0055 Commission Regulation (EC) No 1831/96 (6) 4 292 tonnes 99,9 % 09.0094 Regulation (EC) No 1831/96 464 tonnes 98,2 % 09.0056 Regulation (EC) No 1831/96 1 192 tonnes 95,8 % 09.0059 Regulation (EC) No 1831/96 500 tonnes 44,1 % 09.0057 Regulation (EC) No 1831/96 500 tonnes 100 % 09.0035 Regulation (EC) No 1831/96 9 696 tonnes 80,8 % 09.0708 Commission Regulation (EC) No 1475/2007 (7) 3 096 027 tonnes 53,8 % 09.0126 Regulation (EC) No 1475/2007 0 tonnes 0 % 09.0127 Regulation (EC) No 1475/2007 275 805 tonnes 78,8 % 09.0128 Regulation (EC) No 1475/2007 124 552 tonnes 85,5 % 09.0129 Regulation (EC) No 1475/2007 30 000 tonnes 100 % 09.0130 Regulation (EC) No 1475/2007 1 691 tonnes 84,6 % 09.0124 Regulation (EC) No 1475/2007 252 641 tonnes 42,1 % 09.0131 Regulation (EC) No 1475/2007 4 985 tonnes 99,7 % 09.0041 Regulation (EC) No 1831/96 85 958 tonnes 95,5 % 09.0025 Regulation (EC) No 1831/96 20 000 tonnes 100 % 09.0027 Regulation (EC) No 1831/96 14 931 tonnes 99,5 % 09.0039 Regulation (EC) No 1831/96 8 156 tonnes 81,6 % 09.0060 Regulation (EC) No 1831/96 885 tonnes 59 % 09.0061 Regulation (EC) No 1831/96 666 tonnes 95,7 % 09.0062 Regulation (EC) No 1831/96 810 tonnes 81 % 09.0058 Regulation (EC) No 1831/96 74 tonnes 14,9 % 09.0063 Regulation (EC) No 1831/96 1 387 tonnes 55,5 % 09.0040 Regulation (EC) No 1831/96 105 tonnes 13,1 % 09.0092 Regulation (EC) No 1831/96 2 820 tonnes 99,4 % 09.0033 Regulation (EC) No 1831/96 1 500 tonnes 100 % 09.0093 Regulation (EC) No 1831/96 6 436 tonnes 91,4 % 09.0067 Regulation (EC) No 1472/2003 0 % 09.0074 Commission Regulation (EC) No 2133/2001 (8) 50 000 tonnes 100 % 09.0075 Regulation (EC) No 2133/2001 300 000 tonnes 100 % 09.0076 Commission Regulation (EC) No 1064/2009 (9) 20 789 tonnes 40,9 % 09.2905 Commission Regulation (EC) No 440/96 (10) 20 000 tonnes 100 % 09.2903 Regulation (EC) No 440/96 100 000 tonnes 100 % 09.0090 Commission Regulation (EC) No 937/2006 (11) 10 000 tonnes 100 % 09.0071 Regulation (EC) No 2133/2001 888 tonnes 68,3 % 09.0043 Commission Regulation (EC) No 2094/2004 (12) 231 tonnes 2,3 % 09.0132 Commission Regulation (EU) No 1085/2010 (13) 6 632 tonnes 82,9 % 09.0132 Regulation (EU) No 1085/2010 1 658 tonnes 82,9 % 09.0072 Regulation (EC) No 2133/2001 458 068 tonnes 96,4 % 09.0083 Implementing Regulation (EU) No 1273/2011 5 tonnes 66,7 % 09.0073 Regulation (EC) No 2133/2001 2 746 tonnes 98,1 % 09.0070 Regulation (EC) No 2133/2001 2 670 tonnes 98,9 % 09.0089 Regulation (EC) No 2133/2001 1 393 tonnes 67,7 % 09.0097 Commission Regulation (EC) No 218/2007 (14) 4 689 hectolitres 11,7 % 09.0095 Regulation (EC) No 218/2007 15 647 hectolitres 78,2 % 09.0098 Commission Regulation (EC) No 1518/2007 (15) 13 808 hectolitres 99,99 % (1) For presentational purposes, the percentage has been rounded to one decimal place. The EU-27 TRQ size is, however, calculated based on the exact percentage. (2) Commission Regulation (EC) No 438/2009 of 26 May 2009 opening and providing for the administration of Community tariff quotas for bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds (OJ L 128, 27.5.2009, p. 57). (3) Commission Regulation (EC) No 437/2009 of 26 May 2009 opening and providing for the administration of a Community import tariff quota for young male bovine animals for fattening (OJ L 128, 27.5.2009, p. 54). (4) Commission Implementing Regulation (EU) No 1354/2011 of 20 December 2011 opening annual Union tariff quotas for sheep, goats, sheepmeat and goatmeat (OJ L 338, 21.12.2011, p. 36). For sheep tariff quotas opened and managed by this regulation, there are multiple TRQ order numbers associated to a single quantity. (5) Tariff quota for Chile increases by 200 t per annum. (6) Commission Regulation (EC) No 1831/96 of 23 September 1996 opening and providing for the administration of Community tariff quotas bound under GATT for certain fruit and vegetables and processed fruit and vegetable products from 1996 (OJ L 243, 24.9.1996, p. 5). (7) Commission Regulation (EC) No 1475/2007 of 13 December 2007 opening a Community tariff quota from 2008 for manioc originating from Thailand (OJ L 329, 14.12.2007, p. 15). (8) Commission Regulation (EC) No 2133/2001 of 30 October 2001 opening and providing for the administration of certain Community tariff quotas and tariff ceilings in the cereals sector and repealing Regulations (EC) No 1897/94, (EC) No 306/96, (EC) No 1827/96, (EC) No 1970/96, (EC) No 1405/97, (EC) No 1406/97, (EC) No 2492/98, (EC) No 2809/98 and (EC) No 778/1999 (OJ L 287, 31.10.2001, p. 12). (9) Commission Regulation (EC) No 1064/2009 of 4 November 2009 opening and providing for the administration of a Community import tariff quota for malting barley from third countries (OJ L 291, 7.11.2009, p. 14). (10) Commission Regulation (EC) No 440/96 of 11 March 1996 opening and providing for the administration of Community tariff quotas for certain mixtures of malt sprouts and barley screenings (OJ L 61, 12.3.1996, p. 2). (11) Commission Regulation (EC) No 937/2006 of 23 June 2006 opening and providing for the administration of a Community tariff quota of corn gluten originating in the United States of America (OJ L 172, 24.6.2006, p. 9). (12) Commission Regulation (EC) No 2094/2004 of 8 December 2004 opening and providing for the administration of a tariff quota of 10 000 tonnes of oat grains otherwise worked falling within CN code 1104 22 98 (OJ L 362, 9.12.2004, p. 12). (13) Commission Regulation (EU) No 1085/2010 of 25 November 2010 opening and providing for the administration of certain annual tariff quotas for importing sweet potatoes, manioc, manioc starch and other products falling within CN codes 0714 90 11 and 0714 90 19 and amending Regulation (EU) No 1000/2010 (OJ L 310, 26.11.2010, p. 3). (14) Commission Regulation (EC) No 218/2007 of 28 February 2007 opening and providing for the administration of Community tariff quotas for wines (OJ L 62, 1.3.2007, p. 22). (15) Commission Regulation (EC) No 1518/2007 of 19 December 2007 opening and providing for the administration of a tariff quota for vermouth (OJ L 335, 20.12.2007, p. 14).